Title: From Thomas Jefferson to John Jay, 6 October 1785
From: Jefferson, Thomas
To: Jay, John



Sir
Paris Oct. 6. 1785.

My letter of Aug. 30. acknowleged the receipt of yours of July 13. Since that I have received your letter of Aug. 13. inclosing a correspondence between the M. de la Fayette and Monsr. de Calonne, and another of the same date inclosing the papers in Fortin’s case. I immediately wrote to Mr. Limozin at Havre desiring he would send me a state of the case, and inform me what were the difficulties which suspended it’s decision. He has promised me by letter to do this as soon as possible, and I shall not fail in attention to it.
The emperor and Dutch have signed preliminaries, which are now made public. You will see them in the papers which accompany this. They still leave a good deal to discussion. However it is probable they will end in peace. The party in Holland possessed actually of the sovereignty wish for peace that they may push their designs on the Stadthoulderate. This country wishes for peace because their finances need arrangement. The Bavarian exchange has produced to public view that jealousy and rancour between the courts of Vienna and Berlin which existed before, tho’ it was smothered. This will appear by the declarations of the two courts. The demarcation between the Emperor and Turk does not advance. Still however I suppose neither of those two germs of war likely to open soon. I consider the conduct of France as the best evidence of this. If she had apprehended a war from either of those quarters she would not have been so anxious to leave the emperor one enemy the less by placing him at peace with the Dutch. While she is exerting all her powers to preserve peace by land, and making no preparation which indicates a fear of it’s being disturbed in that quarter, she is pushing her naval preparations with a spirit unexampled in time of peace. By the opening of the next spring she will have eighty ships of 74 guns and upwards ready for sea at a moment’s warning, and the further constructions proposed will probably within two years raise the number to an hundred. New regulations have been made too for perfecting the classification of their seamen, an institution which dividing all the seamen of the nation into classes, subjects them to tours of duty by rotation, and enables them at all times to man their ships. Their works for rendering Cherburg a harbour for their vessels of war, and Dunkirk for frigates and privateers leave  now little doubt of success. It is impossible that these preparations can have in view any other nation but the English. Of course they shew a greater diffidence of their peace with them than with any other power.
I mentioned to you in my letter of Aug. 14. that I had desired Capt. J. P. Jones to enquire into the circumstances of Peyrouse’s expedition. I have now the honour of inclosing you copies of my letter to him, and of his answer. He refuses to accept of any indemnification for his expences, which is an additional proof of his disinterested spirit and of his devotion to the service of America. The circumstances are obvious which indicate an intention to settle factories, and not colonies at least for the present. However nothing shews for what place they are destined. The conjectures are divided between New Holland and the North-west coast of America.
According to what I mentioned in my letter of Aug. 30. I have appointed Mr. Short my secretary here. I inclose to you copies of my letters to him and Mr. Grand which will shew to Congress that he stands altogether at their pleasure. I mention this circumstance that if it meets with their disapprobation they may have the goodness to signify it immediately: as I should otherwise conclude that they do not disapprove it. I shall be ready to conform myself to what would be most agreeable to them.
This will be accompanied by the gazettes of France and Leyden to the present date.
I have the honour to be with sentiments of the highest esteem & respect, Sir your most obedient & most humble servant,

Th: Jefferson

